Citation Nr: 0119234	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-22 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date prior to October 22, 1997 
for the grant of a 100 percent evaluation for service-
connected residuals of thyroid cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 1999, the RO 
granted an increased rating to 100 percent for follicular 
thyroid carcinoma, post-thyroidectomy, effective from October 
22, 1997.  The veteran has perfected an appeal with the 
effective date assigned for the 100 percent evaluation.  


FINDINGS OF FACT

1.  In a final decision dated in June 1988, the RO denied an 
evaluation in excess of 30 percent for residuals of thyroid 
cancer.  The veteran did not appeal.

2.  The RO next received an indication of the veteran's 
intent to claim entitlement to an increased rating on April 
8, 1993; there is neither correspondence nor records of VA 
treatment or examination received in the interim between the 
June 1988 RO decision and receipt of the April 8, 1993 
application for benefits that may be considered a claim for 
increase.  

3.  It was not factually ascertainable within one year prior 
to April 8, 1993, that the veteran met the criteria for an 
increased rating for the residuals of thyroid cancer.

4.  On December 6, 1996, it was factually ascertainable that 
the residuals of thyroid cancer more nearly approximated a 60 
percent disability evaluation under Diagnostic Code 7903.

5.  It was not first factually ascertainable until October 
20, 1998, that the veteran met the criteria for a 100 percent 
rating for residuals of thyroid cancer.

6.  The veteran has not raised a claim of clear and 
unmistakable error (CUE) in the RO's June 1988 rating 
decision.



CONCLUSIONS OF LAW

The criteria for an effective date of December 6, 1996, for 
the assignment of a 60 percent evaluation for residuals of 
thyroid cancer have been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2000).

The criteria for an effective date prior to October 22, 1997, 
for the assignment of a 100 percent evaluation for residuals 
of thyroid cancer have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection was granted for post-operative residuals 
of a thyroidectomy in November 1979.  The disability was 
evaluated as 100 percent disabling effective from July 13, 
1979.  In December 1981, the disability evaluation for the 
residuals of thyroid cancer was reduced from 100 percent to 
60 percent effective from April 1, 1982.  In August 1982, the 
disability evaluation was again reduced to 30 percent, 
effective from November 1, 1982.  In an April 1986 rating 
decision, the veteran was granted a 100 percent disability 
evaluation effective from September 6, 1985 which was reduced 
back to 30 percent effective from January 1, 1987.  In March 
and August 1987, the RO denied the veteran's claim of 
entitlement to a rating in excess of 30 percent.  By decision 
dated in June 1988, the RO again denied the veteran's claim 
of entitlement to a rating in excess of 30 percent for the 
residuals of thyroid cancer.  The veteran was informed of 
this decision in July 1988.  

In October 28, 1988, the veteran complained of being very 
tired since the beginning of her pregnancy.  Her thyroid 
medication was increased at that time because the "levels 
were low."  The impression was that the veteran was somewhat 
hyperthyroid secondary to increased Synthroid.  There was no 
evidence of hypothyroidism.  

A VA record dated July 21, 1989 includes the notation that 
the veteran was complaining of being very tired.  

On April 8, 1993, the veteran's representative submitted a 
statement wherein it was requested that "her compensation be 
re-evaluated because of her recent hospitalization and 
continuing health problems related to her service-connected 
disability."  

On August 8, 1993, private medical records were received.  
The records, dated in 1993, did not include references to any 
pertinent symptomatology.  

VA outpatient treatment records dated in 1993 and 1994 are of 
record.  On September 24, 1993, it was observed that the 
veteran denied having any complaints related to 
hypothyroidism or hyperthyroidism.  On March 25, 1994, the 
veteran complained of physical fatigue and depression.  

Additional private medical records were received in April 
1994.  The records dated in 1993 and 1994 evidence complaints 
of and treatment for orthopedic problems.  In February 1994, 
the veteran reported that she had been somewhat depressed 
recently and she was started on Zoloft.  

A December 6, 1996 VA clinical record includes the notation 
that the veteran was complaining of fatigue, weight gain, 
constipation, and cold intolerance.  It was noted at that 
time that she had been taking her thyroid medicine 
incorrectly.  

A private psychiatric examination was conducted in December 
1996 and associated with the claims file in December 1997.  
It was reported that the veteran had sleep disturbances, 
fatigue and depression.  Diagnoses included PTSD, recurrent 
depression and generalized anxiety disorder.  

A VA examination for thyroid and parathyroid diseases was 
conducted on October 20, 1998.  Noted symptoms included 
anorexia and progressive weight loss, depression with 
insomnia, sensitivity to cold, weakness and fatigue as well 
as bradycardia.  The diagnosis was thyroid carcinoma with 
subsequent total thyroidectomy with residual symptoms of 
hypothyroidism.  An addendum to the examination report 
indicates that the veteran had a "maraud of symptoms, some 
are compatible with post thyroidectomy hypothyroidism, for 
example dry skin, coarse dry hair, fatigue, cold intolerance, 
low blood pressure, and bradycardia."  It was further noted, 
however, that many of the veteran's symptoms were related to 
her rather severe anxiety and chronic depression.  

The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses):

(1)  The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2)  The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3)  The Secretary must indicate which part of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant (38 U.S.C.A. § 
5103(a));

(4)  The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));

(5)  The Secretary must make every reasonable effort to 
obtain relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6)  If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
(a) identify the records the VA is unable to obtain; (b) 
briefly explain the efforts that the VA made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7)  Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim: (a) The claimant's service 
medical records and, if the claimant has furnished the 
Secretary information sufficient to locate such records, 
other relevant records pertaining to the claimant's active 
military, naval, or air service that are held or maintained 
by a governmental entity (38 U.S.C.A. § 5103A(c)(1)); (b) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2)); (c) Any other relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)): (a) The Secretary shall 
treat an examination or opinion as being necessary to make a 
decision on a claim for purposes of paragraph (1) [38 
U.S.C.A. § 5103A(d)(1)] if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant): 
(i) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (ii) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has complied with these provisions.  
The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The RO 
has obtained the veteran's service medical records as well as 
records from the VA, Social Security Administration, and the 
veteran's private health care practitioners.  There is no 
indication of outstanding Federal Government records or other 
records that have been identified by the claimant.  There is 
no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  The 
veteran has declined the opportunity to have a hearing.  The 
Board concludes the discussions in the rating decision and 
the statement of the case (SOC) sent to the veteran informed 
her of the information and evidence needed to substantiate 
this claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the veteran to proceed to adjudicate the claims on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Effective Date Criteria

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
as well as 38 C.F.R. § 3.400(o).  They provide that, in 
general, the effective date of an award of increased 
compensation is the date of the receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o).  The effective date of an 
award of increased compensation can be the earliest date as 
of which it is ascertainable that an increase in disability 
has occurred, if the application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date of an 
increase.  If an increase in disability occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If an 
increase in disability occurred more than one year prior to 
the claim, the increase is effective as of the date of claim.  
If the increase in disability occurred after the date of 
claim, the effective date of the increased rating is the date 
of increase in disability.  See 38 U.S.C.A. 5110(b)(2); 38 
C.F.R. 3.400 (o)(1)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); and VAOPGCPREC 12-98.  The Board also notes that 
38 C.F.R. § 3.400(o) was intended to be applied to situations 
in which the date of increased disablement can be factually 
ascertained with a degree of certainty, and was not intended 
to cover situations where a disability gradually and 
imperceptibly worsened over a period of time.  See VAOPGCPREC 
12-98.

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2000).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (2000), provides that (a) any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b) (2000).

The current rating criteria for evaluation of hypothyroidism 
provides that a 100 percent rating is for assignment when 
there is cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness.  A 60 percent rating is for 
assignment when there is muscular weakness, mental 
disturbance, and weight gain.  A 30 percent rating is for 
assignment when there is fatigability, constipation, and 
mental sluggishness.  A 10 percent rating is for assignment 
for hypothyroidism when there is fatigability or when 
continuous medication is required for control.  38 C.F.R. § 
4.119, Diagnostic Code 7903 (2000).

Analysis

In this case, the RO denied entitlement to a rating in excess 
of 30 percent for the veteran's service-connected residuals 
of a thyroidectomy in June 1988.  Since the June 1988 rating 
action was not appealed, a claim prior to that date could not 
serve as the basis for an increased evaluation.  See 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("[t]he 
fact that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.")  See also Lalonde v. West, 12 Vet. App. 377 
(1999) (a claim filed prior to a final denial cannot serve as 
the basis for an earlier effective date).  The veteran has 
not alleged clear and unmistakable error with the June 1988 
rating decision.  

The Board has determined that the April 8, 1993 
correspondence from the veteran's representative constitutes 
an increased rating claim.  The RO denied the claim in 
January 1994, but the veteran filed a notice of disagreement 
in April 1994, and no statement of the case was prepared on 
that particular issue.  Therefore, the Board finds that the 
claim has remained pending since that time.  

The initial question on appeal then becomes whether it was 
factually ascertainable that an increase in disability above 
the 30 percent level for the residuals of thyroid cancer had 
occurred within one year prior to April 8, 1993.  The Board 
finds the answer to this question is negative.  No clinical 
records have been associated with the claims file 
demonstrating that it was factually ascertainable that the 
residuals of the thyroid cancer were productive of 
manifestations warranting more than a 30 percent disability 
evaluation prior to April 8, 1993.  There is no competent 
evidence of record demonstrating that the veteran experienced 
muscular weakness, mental disturbance, weight gain, cold 
intolerance, cardiovascular involvement, bradycardia or 
sleepiness to a degree which would warrant a rating in excess 
of 30 percent under Diagnostic Code 7903.  

The Board has determined that the first time it was factually 
ascertainable that the residuals of the thyroid cancer were 
productive of symptomatology warranting a rating in excess of 
30 percent was December 6, 1996, the date of a VA clinical 
record.  At that time, the veteran reported that she had 
experienced weight gain, had cold intolerance and felt 
fatigued.  The veteran is competent to report on this 
symptomatology she experienced.  The Board finds that this 
symptomatology more nearly approximates the rating criteria 
for a 60 percent evaluation under Diagnostic Code 7903.  As 
such, a rating of 60 percent is warranted as of December 6, 
1996.  

The first time it was factually ascertainable that the 
symptomatology associated with the residuals of the thyroid 
cancer rose to the 100 percent level under Diagnostic Code 
7903 was on October 20, 1998, the date of the VA thyroid and 
parathyroid diseases examination.  At that time, sensitivity 
to cold, weakness and fatigue and bradycardia were reported 
and opined to be the result of hypothyroidism.  The Board 
finds such symptomatology more nearly approximates a 100 
percent disability evaluation under Diagnostic Code 7903.  As 
this date was subsequent to the effective date assigned by 
the RO for the 100 percent evaluation, the Board finds the 
veteran was actually granted an effective date for the 100 
percent evaluation earlier than was warranted under the 
circumstances of this case.  




ORDER

Entitlement to a 60 percent evaluation for residuals of 
thyroid cancer, effective December 6, 1996, is granted, 
subject to the laws and regulations governing monetary 
awards.  

Entitlement to an effective date prior to October 22, 1997 
for the grant of a 100 percent evaluation for service-
connected residuals of thyroid cancer, is denied.  




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

